Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES The following table shows our ratio of earnings to fixed charges for the periods indicated: Successor Predecessor (in thousands ) Nine months ended September 30, 2015 Year ended December 31, 2014 Year ended December 31, 2013 Year ended December 31, 2012 Year ended December 31, 2011 Six months ended, December 31, 2010 Six months ended, June 30, 2010 Earnings $ 32,250 $ 199,687 $ 29,982 $ 64,598 $ 20,143 $ 25,379 $ 13,656 Fixed Charges $ 91,851 $ 46,561 $ 13,303 $ 8,255 $ 7,669 $ 3,874 $ 12,423 The ratio of earnings to fixed charges is computed by dividing pre-tax income from continuing operations, less income or loss from equity investments, plus fixed charges, amortization of capitalized interest and distributed income of equity investees, less capitalized interest, by fixed charges. Fixed charges consist of interest expense, including interest expense from amortized premiums, discounts and capitalized expenses relating to indebtedness, plus an estimate of the rental expense deemed by us to be representative of the interest factor of rental payments under the operating leases.
